Per Curiam.  Execution: On justice's judgment. Section 4103 of Mansfield’s Digest contains a positive inhibition against the issuance of an execution upon the judgment of a justice of the peace after five years from the date of its rendition. We must construe the statute to mean what it plainly says, and hold that after five years the power of the justice of the peace to issue execution expires. The power may not be revived by scire facias, or in any other way peculiar to courts of superior jurisdiction (Hicks v. Brown, 38 Ark., 469), and therefore no presumption of a legal right to issue the execution after the lapse of five years can be indulged. Freeman Executions, sec. 27. The execution is void. Affirm.